Dismissed and Memorandum Opinion filed March 31, 2005








Dismissed and Memorandum Opinion filed March 31, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00213-CV
____________
 
HAROLD
HIGGINS, ET. AL, Appellants
 
V.
 
FEDERAL
NATIONAL MORTGAGE, ET. AL, Appellee
 

 
On Appeal from the
239th District Court
 Brazoria County, Texas
Trial Court Cause No.  27497
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
January 19, 2005.
On March 8, 2005, appellants filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 31, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.